ITEMID: 001-58149
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: GRANDCHAMBER
DATE: 1998
DOCNAME: CASE OF REINHARDT AND SLIMANE-KAÏD v. FRANCE
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient;Costs and expenses - claim dismissed
JUDGES: C. Russo;John Freeland;R. Pekkanen
TEXT: 8. Mr Slimane-Kaïd was formerly the chairman of two public limited companies Provex S.A. (“Provex”) and Servec S.A. (“Servec”), respectively engaged, in particular, in buying equipment for export and in industrial coachbuilding.
On 26 January 1982 he had also formed with Mrs Reinhardt a private company called Urka S.A.R.L (“Urka”), whose registered office was at the latter’s home address and main activity the hire and sale of equipment of all types both in France and overseas. On 1 July 1982 Mr Slimane-Kaïd had replaced Mrs Reinhardt as manager of that company.
9. Under two commercial agreements the Iveco company was to sell industrial vehicles to Provex and deliver “cab chassis” on bailment, with Iveco being named as bailee, to coachbuilders designated by either Provex or Servec. It was stipulated that at the end of the bailment and on receipt of payment, Iveco would deliver to Provex and Servec the vehicle test certificates (feuilles des mines) of the vehicles concerned and the certificates of sale.
10. The description of the facts set out in this and the next paragraph is based on the documents from the domestic proceedings produced to the Court.
On 28 April 1984 two hundred and eighty-seven vehicles belonging to Iveco were delivered on bailment to Servec’s premises. The periods of bailment were due to end on 5 June, 5 July, 5 August and 5 September 1984; on those dates Provex and Servec were to take up the purchase option on the vehicles and to obtain delivery of the test certificates for each vehicle and the certificates of sale specific to Iveco.
At Iveco’s request, a bailiff inspected Servec’s premises and drew up an official report on 11 May 1984. A court-appointed expert carried out an inspection on 25 July 1984 and an interim attachment was made on 28 August 1984. It was found on the first of those three dates that 155 vehicles were missing, on the second that 198 were missing and on the third that 211 were missing. Iveco obtained restitution of only 43 vehicles; the others had been registered and sold.
11. On 27 July 1984 an Iveco representative reported certain of these matters to the Versailles Regional Criminal Investigation Department (“RCID”). Inquiries were made by Detective Inspector Renaud. In a report of 24 September 1984 he said that the test certificates and certificates of sale of 116 Iveco vehicles that had been filed by Provex for registration purposes with the prefecture were forgeries; he went on to say that offences may have been committed under the companies acts and insolvency legislation in connection with Servec /Provex and to conclude that a judicial investigation was necessary.
12. On 25 September 1984 the Chartres public prosecutor made a written application for an investigation to be opened into offences by an unnamed person of misappropriation and procuring the issue of administrative documents by means of false information, certificates or statements. Mr Candau, the investigating judge, who was assigned to the case that day, sent instructions on 27 September 1984 to the head of the Versailles RCID to “... continue the investigation with a view to identifying the persons who committed the offences, their co-principals and accomplices...”.
13. On 2 October 1984 Mr Slimane-Kaïd was taken into police custody and questioned. On 4 October 1984 the Versailles RCID’s report was received, Mr Slimane-Kaïd was charged with misappropriation and procuring the issue of administrative documents by means of false information, certificates or statements, and remanded in custody (until 8 January 1985, when the investigating judge ordered his release under judicial supervision). On the same day the investigating judge sent instructions to the Versailles RCID to pursue the investigation.
14. On 2 October 1984 the Chartres public prosecutor made a written application for an additional investigation to be opened into offences of forgery of private, commercial or banking documents by Mr Slimane-Kaïd, who was suspected of having falsified the relevant test certificates and certificates of sale.
15. On 12 October 1984 Iveco – which had joined the proceedings as a civil party claiming damages on 9 October – made oral submissions and a director of Provex was heard as a witness. On the same day and on 15 October 1984 Mr Slimane-Kaïd’s lawyer wrote to the investigating judge enclosing documents for the file. Iveco’s lawyer did likewise on the latter date.
16. Mr Slimane-Kaïd was questioned on 15 and 16 October 1984 and an Iveco executive was heard on 17 October. On 22 October a confrontation was held between Mr Slimane-Kaïd and an Iveco executive and on 9 November 1984 Mr Slimane-Kaïd was questioned again and charged with forgery of private, commercial or banking documents.
17. On 10 November 1984 Mr Slimane-Kaïd’s lawyer wrote to the investigating judge enclosing documents for the file. Iveco’s lawyer did likewise on 13 December 1984.
18. Since the investigators suspected Mr Slimane-Kaïd of further offences, a second preliminary inquiry was started on 3 October 1984 into his activities at Provex, Servec and Urka.
19. Between 9 October 1984 and 27 March 1985 the Versailles RCID carried out a number of searches and seizures at Mr Slimane-Kaïd’s home address and on the premises of Provex; but they also carried out searches and seizures on 16 October 1984 at Mrs Reinhardt’s home (the registered office of Urka) – while she was in custody – and on 18 October 1984 in a house rented by Urka. On 14 November 1984 Mrs Reinhardt was questioned by a police investigator.
20. On 2 November 1984 the investigating judge had made an order transmitting the file to the public prosecutor for submissions (ordonnance de soit-communiqué). On 11 December 1984 the Chartres public prosecutor made an application for additional charges to be preferred against Mr Slimane-Kaïd for misappropriating company assets, offences equivalent to negligent bankruptcy (for failure to declare within the statutory time-limit that the company was unable to meet its liabilities), fraudulent bankruptcy (for misappropriation of part of the company’s assets), false accounting and fraud. On 14 December 1984 Mr Slimane-Kaïd was charged with those offences.
21. On 19 December 1984 the investigating judge sent instructions to the head of the Versailles RCID to pursue the investigation into all the offences with which Mr Slimane-Kaïd had been charged.
22. Mr Slimane-Kaïd was questioned on 3 and 7 January 1985.
23. The Versailles RCID sent the investigating judge its report on 1 February 1985 after carrying out the instructions. On the same day, Mr G., who had been held in custody since 30 January, was charged with forgery of private, commercial or banking documents and released under judicial supervision. He was suspected of issuing false invoices to Provex and Servec and supplying Mr Slimane-Kaïd with the means for committing a like offence.
24. On 1 February 1985 the investigating judge sent instructions to the Versailles RCID to pursue the investigation into the offences with which Mr Slimane-Kaïd and Mr G. had been charged. The Versailles RCID sent in its report on 7 February.
25. Mrs Reinhardt was arrested on 6 February 1985; the next day, following an application by the Chartres public prosecutor for a further investigation to be opened, she was charged with aiding and abetting the misappropriation of company assets and of handling misappropriated company assets. She was suspected of having given Mr Slimane-Kaïd four blank cheques between July and December 1983 drawn on Urka’s bank account for a total of 1,735,000 French francs – which she had signed and which Mr Slimane-Kaïd was to make out and endorse – and of having benefited from monies fraudulently obtained from that company.
26. On 7 February 1985 the investigating judge sent instructions to the Versailles RCID to pursue the investigation into the offences with which Mr Slimane-Kaïd, Mr G. and Mrs Reinhardt had been charged.
27. On 25 March 1985 Mr Slimane-Kaïd’s lawyer sent a letter to the investigating judge enclosing documents for the file.
28. On 31 May 1985 the Versailles RCID sent in its report pursuant to the investigating judge’s instructions of 7 February 1985.
29. Mr Slimane-Kaïd and Mr G. were questioned on 4 and 5 December 1985 respectively and Mrs Reinhardt – who had been summoned to appear before the investigating judge on 4 December 1985, but had not done so – on 11 February 1986.
30. On 25 March 1986 the investigating judge made an order transmitting the file to the public prosecutor for submissions.
31. On 16 July 1986 Mr Slimane-Kaïd wrote to the investigating judge enclosing documents for the file.
32. In a further application of 21 July 1986 the Chartres public prosecutor requested the investigating judge to pursue the investigation into the offences with which Mr Slimane-Kaïd, Mr G. and Mrs Reinhardt had been charged and to interview Mr Slimane-Kaïd, Mr G. and the managing director of the VPL company.
33. On 25 September 1986, following a complaint lodged on 17 July 1986 by VPL (which joined the proceedings as a civil party claiming damages) against a person or persons unknown for misappropriation and forgery of commercial documents, the senior investigating judge at Chartres made an order transmitting the file to the public prosecutor for submissions.
34. On 29 September 1986 the Chartres public prosecutor applied for an investigation to be opened for misappropriation and forgery of commercial documents by a person or persons unknown. The investigation was to be conducted by Judge Candau.
35. On 7 January 1987 both investigations were assigned to a different judge, Judge Halphen. He heard VPL’s representative on 5 February 1987.
36. On 16 February and 18 March 1987 Mr Slimane-Kaïd and his lawyer wrote to the investigating judge enclosing documents for the file in connection with the first set of proceedings.
37. Mr Slimane-Kaïd was questioned on 11 June and 8 July 1987.
38. On 1 July VPL’s lawyer had sent documents to the investigating judge requested by the latter in a letter of 9 June 1987.
39. Mr Slimane-Kaïd’s lawyer wrote to the investigating judge on 10 September 1987 regarding the hearing of witnesses and inquiries in the first investigation. On 22 September 1987 Iveco’s lawyer produced documents for the file.
40. Instructions were sent on 7 October 1987 to the Versailles RCID for inquiries to continue into the offences with which the three suspects had been charged.
41. On 28 October 1987 the investigating judge ordered that an expert’s report be commissioned on the signatures at the foot of the certificates of sale. The expert filed his report on 31 December 1987. It was served on Iveco on 29 April 1988.
42. On 11 April 1988 Mr Slimane-Kaïd wrote to the investigating judge informing him that he had changed lawyers.
43. On 25 April 1988 the Versailles RCID’s report pursuant to the instructions of 7 October 1987 was received.
44. On 5 May 1988 Mr Slimane-Kaïd wrote to the investigating judge informing him that he had changed lawyers.
45. On 25 May 1988 he was questioned and charged in connection with the second investigation with misappropriation and forging commercial documents.
46. On 16 June 1988 he wrote to the investigating judge informing him that he had changed lawyers.
47. On 29 June 1988 he again appeared before the investigating judge.
48. On 7 and 22 July and 26 September 1988 Mr Slimane-Kaïd or his lawyer wrote to the investigating judge in connection with additional inquiries and the production of documents for the file.
49. On 5 December 1988 a confrontation was held between Mr Slimane-Kaïd and the VPL representative.
50. On 26 and 29 December 1988, 12 and 30 January, 27 and 28 February and 6 and 7 March 1989, Mr Slimane-Kaïd or his lawyer wrote to the investigating judge in connection with additional inquiries and the production of documents for the file.
51. On 16 March 1989, in connection with the first investigation concerning Mr Slimane-Kaïd, the investigating judge instructed the Chartres police superintendent to “inspect the Iveco vehicle registration file for the first six months of 1969 and the first six months of 1970” and “to seize and place official seals on the originals of the test certificates”.
52. On 20 March 1989 VPL’s lawyer wrote to the investigating judge and produced documents for the file.

53. On 30 March 1989 the investigating judge heard an Iveco representative. Documents were produced for the file.
54. On 13 April 1989 the Versailles RCID’s report on the instructions of 16 March 1989 was sent to the investigating judge.
55. On 5 June 1989 Mr Slimane-Kaïd’s lawyer wrote to the investigating judge enclosing documents for the file relating to the first investigation; a lawyer acting for one of the civil parties did likewise on 16 June 1989.
56. On 26 June 1989 the investigating judge heard Mr Slimane-Kaïd, who both at that hearing and under cover of a letter of 7 July 1989 produced documents for the file.
57. On 25 July 1989 Mr Slimane-Kaïd requested an expert audit of Iveco’s accounts. The request was renewed by his lawyer on 26 July, but turned down by the investigating judge on 28 July 1989. Mr Slimane-Kaïd appealed against that decision on 1 August 1989 but, following submissions on 19 September 1989 by the Principal Public Prosecutor at the Versailles Court of Appeal, the President of the Indictment Division of that court refused, in an order of 26 September 1989, to refer the request to the Indictment Division.
58. On 9 August 1989 Iveco’s lawyer had written to the investigating judge and produced documents for the file. Mr Slimane-Kaïd’s lawyer did likewise on 19 September 1989 in connection with the second investigation.
59. By an order of the president of the Chartres tribunal de grande instance on 23 October 1989, Judge Halphen was replaced by Judge Defarge. On 3 November Judge Defarge ordered the transmission of the file to the public prosecutor for submissions with a view to joinder of the two sets of proceedings; the public prosecutor sought an order to that effect the same day. On 6 November 1989 the investigating judge made two orders: the first for joinder of the two sets of proceedings and the second for transmission of the file to the public prosecutor. On 28 November 1989 the public prosecutor made final submissions requesting the committal of Mr Slimane-Kaïd, Mr G. and Mrs Reinhardt to the criminal court. On 14 December 1989 Judge Defarge made a committal order.
60. The Chartres Criminal Court held a hearing on 11 June 1990.
On 25 June 1990 Mr Slimane-Kaïd’s lawyer wrote to the president of that court enclosing documents for the file, as did Iveco’s lawyer on 8 August 1990. Mr Slimane-Kaïd’s lawyer forwarded further documents on 25 August.
On 12 September 1990 the criminal court decided to extend its deliberations until 14 November1990.
On 22 and 25 October 1990 respectively Iveco and Mr Slimane-Kaïd’s lawyers wrote to the president of that court enclosing documents for the file.
61. Judgment was delivered on 14 November 1990. Mr Slimane-Kaïd was found guilty of misappropriation, forging private, commercial or banking documents, fraud, false accounting and misappropriation of company assets and sentenced to five years’ imprisonment, three of which were suspended; he was barred from carrying on any business activity for ten years. Mr G. was given a sentence of eighteen months’ imprisonment for forging private, commercial or banking documents and aiding and abetting the forgery of commercial documents and Mrs Reinhardt a one-year suspended sentence for aiding and abetting the misappropriation of company assets. The court declared the civil party claims of Iveco and VPL inadmissible.
62. Mr Slimane-Kaïd appealed to the Versailles Court of Appeal on 14 November 1990, as did the public prosecutor's office, Mrs Reinhardt, Mr G. and Iveco on 15, 16, 20 and 26 November 1990 respectively.
63. According to the Government, on 22 January and 8 February 1991 a summons was issued requiring a representative of VPL to appear, but the company could not be located. Mrs Reinhardt, Iveco, the liquidator of Servec (Mr Pierrat) and Mr Slimane-Kaïd were summonsed on 8, 15 and 19 February and 8 March 1991 respectively.
64. At the hearing on 21 March 1991 Mrs Reinhardt, Mr Slimane-Kaïd and Iveco lodged their submissions. The hearing was adjourned to 3 October 1991 to enable summonses to be served on Mr G. and VPL.
Summonses were issued against Mr G. on 16 April 1991 and, according to the Government, against VPL on 25 September 1991, but neither could be located.
65. On 3 October 1991 the hearing was adjourned for the last time to 6 February 1992 to enable summonses to be served on VPL and Mr Mariani, the liquidator acting in the joint liquidation of Provex, Provex S.A.R.L. and Urka.
Summonses were issued against VPL on 5 November 1991 and 8 January 1992.
66. On 2 April 1992 the Versailles Court of Appeal acquitted Mr Slimane-Kaïd on the count of misappropriation of company assets, upheld the guilty verdict on the other counts and confirmed the sentence. It increased Mrs Reinhardt’s sentence to a term of eighteen months’ imprisonment, suspended, and reduced Mr G.’s sentence to one year. It upheld the judgment of the trial court in all other respects.
67. Mrs Reinhardt and Mr G. lodged appeals on points of law with the Court of Cassation that same day. Mr Slimane-Kaïd and Iveco did likewise on 3 and 6 April. Mr G. also appealed.
The case file was sent to the Court of Cassation on 29 April 1992 and assigned to a reporting judge on 2 June 1992.
Iveco lodged written pleadings on 31 August 1992, followed by Mr G. and Mrs Reinhardt on 1 September 1992. On 12 October 1992 Iveco lodged one, and Mr Slimane-Kaïd two, written pleadings.
The reporting judge filed his report on 20 November 1992 and the advocate-general was appointed on 30 November.
Mr Slimane-Kaïd filed written pleadings on 18 February and 9 March 1993. VPL and Mr Mariani filed pleadings on 11 March 1993.
68. According to the Government, it is unlikely that the advocate-general prepared his submissions in writing as he intended to present them orally at the hearing.
The Government further maintained that at the hearing of the Court of Cassation on 15 March 1993, which took place without the applicant’s representatives being present, the reporting judge addressed the court and oral submissions were made by the advocate-general.
69. In a decision delivered on 15 March 1993, the Court of Cassation, relying on the reporting judge’s report, the parties’ pleadings and the submissions of the advocate-general, dismissed the appeals of those who had been convicted.
70. The Court of Cassation is composed of the president, the divisional presidents, the judges, the auxiliary judges, Principal State Counsel, the Principal Advocate-General, the advocates-general, the senior registrar and the divisional registrars (Article L. 121-1 of the Judicature Code).
It is divided into five civil divisions and one criminal division, each comprising a divisional president, judges, auxiliary judges, one or more advocates-general and a divisional registrar (Articles L. 121-3, R. 121-3 and R. 121-4). The divisions are subdivided into sections, in which formation most appeals are heard.
71. Judgments of an Indictment Division and judgments delivered by an assize court, a criminal court or a police court sitting as a court of last instance may, if they are not in accordance with the law, be set aside on an appeal on points of law by either the public prosecutor's office attached to the court which delivered the judgment or the party adversely affected (Article 567 of the Code of Criminal Procedure).
In criminal cases, Principal State Counsel at the Court of Cassation may appeal to that court only for the purposes of clarifying the law (pourvoi dans l’intérêt de la loi). In such cases, he appeals either on formal instructions from the Minister of Justice (Article 620) or of his own motion against a judgment delivered by an assize court, a criminal court or a police court sitting as a court of last instance where none of the parties has entered an appeal within the set time-limit (Article 621); in the event of an appeal by Principal State Counsel of his own motion, if the appeal is allowed the judgment is reversed but the parties may not rely on the Court of Cassation’s ruling to contest execution of the judgment that has been set aside (ibid.).
72. As soon as the case file is received by the registry of the Criminal Division of the Court of Cassation, the president of that division appoints a reporting judge (Article 587 of the Code of Criminal Procedure) from among the judges and the auxiliary judges; the latter have a vote at deliberations on appeals in which they are appointed as reporting judge (Article L. 131-7 of the Judicature Code).
73. The reporting judge draws up a written report in which he carries out a thorough review of the case, sets out the legal arguments deduced from the grounds of appeal, indicates what research he has carried out into legal opinion and case-law on the basis of the grounds of appeal and states his recommendations. He also prepares a draft judgment, which is distributed to each of his colleagues as a basis for discussion at deliberations.
The case file lodged by the reporting judge is sent by the registry, with the report and draft judgment, to the advocate-general assigned to the case by Principal State Counsel. Counsel for the parties are informed of the recommendation in the report (appeal to be declared inadmissible, or to be dismissed, allowed in part or in full) by an entry in the list of cases that is distributed a week before the hearing to lawyers practising in the Conseil d’Etat and Court of Cassation.
In principle, any additional pleading filed at this stage will be declared inadmissible (Article 590 of the Code of Criminal Procedure). However, the Court of Cassation has a discretion and it appears that examples of its declaring inadmissible pleadings filed late are rare (see Y. Monnet, Principal Advocate-General at the Court of Cassation, “Pourvoi en cassation”, Juris-classeur procédure pénale, 1993, fascicule 40).
74. Principal State Counsel's Office at the Court of Cassation does not act as a prosecuting authority before that court. Except in appeals made for the purposes of clarifying the law, it acts only as a party joined to the criminal proceedings. Its role is not to argue the prosecution’s case but to ensure that the law is correctly applied (see “Pourvoi en cassation”, cited above, and P. Malibert, Ministère Public, Juris-classeur procédure pénale, 1994).
Mr Charbonnier, Advocate-General at the Court of Cassation, thus explains that whereas the role of the prosecution consists, in principle, of law enforcement and upholding the law, the role of Principal State Counsel's Office at the Court of Cassation is confined to the latter task. In that capacity it is required to ensure that the law is correctly applied when it is clear and correctly construed when ambiguous (L. Charbonnier, “Ministère Public et Cour suprême”, La semaine juridique, Doctrine (1991), Ed. G. no. 43).
75. The duties of State Counsel in the Court of Cassation are “personally conferred on Principal State Counsel” (Article R. 132-1 of the Judicature Code). Save for directions to lodge an appeal for the purposes of clarification of the law, Principal State Counsel does not receive any instructions regarding the performance of his duties (see for example the speech made on 6 January 1995 by Mr Jéol, Principal Advocate-General at the Court of Cassation, at the formal ceremony marking the beginning of the judicial year, La documentation française, Paris 1995, and the “Ministère Public et Cour suprême” article cited above).
Principal State Counsel “assigns the Principal Advocate-General and the advocates-general to the divisions in which he considers they may most usefully serve” (Article R. 132-2). The Principal Advocate-General and the advocates-general “speak on behalf of Principal State Counsel in the divisions to which they have been appointed” (Article L. 132-3). In important cases their submissions are communicated to Principal State Counsel, who, if he is not in agreement and the advocate-general refuses to amend them, may delegate another advocate-general or make submissions himself at the hearing (Article R. 132-3). It appears, however, that that provision has never been applied and that in practice the advocates-general are, therefore, free to decide on the tenor of their submissions (see the “Pourvoi en cassation” article cited above).
In his speech of 6 January 1995 (referred to above) Mr Jéol explained: “[the] value of the work [of the advocate-general], which is performed after the reporting judge has completed his task, is as a ‘second opinion’. Either the advocate-general agrees with the report, in which eventuality the decision to be taken will be clearer, or he disagrees, and will have triggered the necessary debate. In all cases his role is somewhat ‘maieutic’.”
76. The advocate-general’s submissions do not have to be in writing.
77. The list of hearings is fixed weekly. A single advocate-general deals with all cases on the list for the week he is on duty. He informs the relevant lawyers practising in the Conseil d’Etat and Court of Cassation, who, if they wish to make oral submissions, must advise the president before the hearing.
78. A few days before the hearing a preparatory “meeting” is held between the president and the senior judge of the division and the advocate-general on duty for that week; they systematically review the cases on the list and exchange views (see the “Pourvoi en cassation” and “Ministère Public et Cour suprême” articles cited above and the speech given on 10 January 1997 by Mr Burgelin, Principal State Counsel at the Court of Cassation, entitled “L’avocat général à la Cour de cassation et la Convention européenne de sauvegarde des Droits de l’Homme”, Gazette du palais, 2324 May 1997). It appears to be customary after the meeting for the advocate-general to inform the lawyers acting in the case of the tenor of his submissions (see the speech entitled “L’avocat général à la Cour de cassation et la Convention européenne de sauvegarde des Droits de l’Homme” cited above).
In parallel, the reporting judge’s report is studied in detail by the offices of the president and the senior judge, which give a reasoned opinion in writing. Their opinion, together with the submissions of the advocate-general, are communicated to the reporting judge a few days before the hearing (see the “Pourvoi en cassation” article cited above).
79. Hearings of the Criminal Division are held in public and the procedure is the same as that in the other courts (Article 601 of the Code of Criminal Procedure).
The procedure before the Court of Cassation is nevertheless in written form; the parties’ lawyers are not required to appear at hearings. In the Criminal Division there is an oral hearing only in the (rare) cases where the parties’ lawyers have expressly requested one.
At the hearing the reporting judge is the first to address the court. He reads out his report but does not disclose his recommendations. If there are to be oral submissions, counsel for the appellant addresses the court first followed by counsel for the respondent; they may not submit any new legal argument. The advocate-general is the last to address the court; he makes submissions that are confined to legal issues and may concern the consideration of a ground of appeal raised by the court of its own motion (Article 602 of the Code of Criminal Procedure; and see the “Pourvoi en cassation” article cited above). It would appear that where oral submissions are made it is customary to allow the parties to reply to the advocate-general’s submissions, either orally or by a note addressed to the court in deliberations (see the speeches of Mr Jéol and Mr Burgelin referred to above).
80. After the public hearing, the members of the court deliberate in private. The reporting judge gives his opinion; the other judges and the president then express their views. Following a vote on whether the recommendations of the report should be adopted, the draft judgment, which each judge will have received eight days beforehand, is then considered (Article 603 of the Code of Criminal Procedure; and see also the “Pourvoi en cassation” article cited above).
The advocate-general generally attends the deliberations. In that connection, Mr Burgelin explained in his speech of 10 January 1997 (cited above): “... practice on this point is settled. If it is an important case that has (exceptionally) been pleaded by counsel, the advocate-general leaves the courtroom at the same time as the parties and the public in order clearly to demonstrate that the judges deliberate alone. In ordinary cases, the advocate-general usually remains in his seat but does not take part in the debate. His presence results from purely practical considerations relating to the number of cases, which is often substantial, to be heard at each sitting. It has no special signification” (see also Mr Jéol’s speech referred to above).
81. The judgment in its adopted form is then finalised and delivered at a public hearing, in most cases immediately after the deliberations.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
